Case: 14-14393   Date Filed: 05/22/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14393
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:12-cv-01299-RBD-GJK



TREY BROWN,

                                                           Plaintiff-Appellant,

                                 versus


SHERIFF OF ORANGE COUNTY, FLORIDA, et al.,

                                                                    Defendants,

HECTOR AVILEZ,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 22, 2015)

Before HULL, MARTIN, and ROSENBAUM, Circuit Judges.
                Case: 14-14393      Date Filed: 05/22/2015      Page: 2 of 5


PER CURIAM:

       In this case brought under 42 U.S.C. § 1983, Trey Brown challenges the

district court’s denial of his motion for a new trial. Brown filed suit against the

defendant, Hector Avilez, an Orange County Sheriff’s Deputy, claiming that

Avilez used excessive force during his May 9, 2009, arrest by kicking Brown in

the back and head after Brown had surrendered. After a three-day trial, the jury

returned a special verdict finding that Avilez had used excessive force, but that his

conduct did not cause any injuries. It therefore did not award any damages against

Avilez.1 Brown moved for a new trial, arguing, among other things, that the jury’s

verdict on damages was clearly against the manifest weight of the evidence. The

district court denied his motion, and he now timely appeals. After careful

consideration, we affirm.

       We review a district court’s denial of a motion for a new trial for an abuse of

discretion. United States v. Campa, 459 F.3d 1121, 1151 (11th Cir. 2006) (en

banc). Federal Rule of Civil Procedure 59(a) allows a judge to grant a motion for a

new trial “when the verdict is against the clear weight of the evidence or will result

in a miscarriage of justice, even though there may be substantial evidence which

would prevent the direction of a verdict.” Lipphardt v. Durango Steakhouse of

       1
          The jury did, however, award Brown $50,000 in compensatory damages and $100,000
in punitive damages against a co-defendant, Courdney Ramsaroop, for Ramsaroop’s conduct
later in Brown’s arrest that day. Ramsaroop is not a party to this appeal, nor is the damages
award against him before us.
                                              2
              Case: 14-14393     Date Filed: 05/22/2015    Page: 3 of 5


Brandon, Inc., 267 F.3d 1183, 1186 (11th Cir. 2001) (quotation omitted).

“Because it is critical that a judge does not merely substitute his judgment for that

of the jury, new trials should not be granted on evidentiary grounds unless, at a

minimum, the verdict is against the great—not merely the greater—weight of the

evidence.” Id. (quotation omitted).

      The district court did not abuse its discretion here. Brown argues that the

jury’s verdict was against the great weight of the evidence because it was

“uncontested, unchallenged, and uncontroverted” that Avilez caused him injuries

during the arrest. Not so. The jury in fact heard and saw multiple pieces of

evidence that indicated Brown did not suffer injuries as a result of Avilez’s

unconstitutional conduct on May 9, 2009. Although Brown’s mother picked him

up from the juvenile center at 5:00 a.m. on May 10, 2009, following his arrest, she

did not take him to the emergency department to be evaluated until approximately

9:00 p.m. His emergency department records specifically state that “[m]edical

attention [was] not necessary,” and two nurses who saw Brown that day testified

that there was no need for medical treatment. And Brown testified that he went “to

see [his] primary care doctor sometime later” and the doctor saw “nothing

physically wrong with” Brown. Finally, the jury saw Brown’s “booking photo

from that night,” and Brown testified that he had no cuts on his face or neck. In

total, this evidence was enough for a reasonable jury to find that Avilez’s


                                          3
                Case: 14-14393        Date Filed: 05/22/2015       Page: 4 of 5


unconstitutional conduct did not cause Brown any injury for purposes of damages.

        Brown argues that the jury verdict must be overturned because he testified

numerous times during the trial that he experienced pain and that he was injured as

a result of Avilez’s conduct. He also argues that the jury ignored “how

degrade[ed], humiliate[ed], terrify[ied], distraught, and emotional[ly] distressed he

was as a result of [Avilez’s] actions.” However, as the district court noted, the jury

was free to believe or disbelieve Brown’s testimony, and it is not for us to second-

guess the jury’s credibility determinations. Reviewing the evidence de novo, we

would not necessarily come to the same conclusion as the jury. But after the jury

has entered its verdict, we are constrained to uphold its decision unless it is

contrary to the clear weight of the evidence. See Lipphardt, 267 F.3d at 1186. On

this record, we must affirm. 2

       Finally, Brown also argues that the jury’s verdict was an impermissible

compromise verdict, and that he is therefore entitled to a new trial. “A

compromise verdict is one where it is obvious that the jury compromised the issue

of liability by awarding inadequate damages.” Freight Terminals, Inc. v. Ryder


       2
          The District Court alternatively held that Brown waived his right to a new trial by
failing to raise a timely objection. “This Court has repeatedly held that all challenges to the
inconsistency of special verdicts must be raised before the jury is excused.” Coralluzzo v. Educ.
Mgmt. Corp., 86 F.3d 185, 186 (11th Cir. 1996). The district court found that “although Plaintiff
frames his argument as a challenge to the verdict’s evidentiary support, what he actually contests
in the verdict’s consistency.” We take no position on that holding, since we find that even
construed as a challenge to the verdict’s evidentiary support, Brown has not met the high burden
required to overturn the jury’s verdict.
                                                4
              Case: 14-14393    Date Filed: 05/22/2015   Page: 5 of 5


Sys., Inc., 461 F.2d 1046, 1053 (5th Cir. 1972). For the reasons described above,

we do not find the damages verdict in this case to be obviously inadequate, and

therefore hold that the jury’s damages verdict was not an impermissible

compromise verdict.

      AFFIRMED.




                                         5